AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                        Larry G Philpot,
                                                                                                        Jun 21, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-cv-00400-RMP
                    Inland Publications Inc,                         )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to the Offer of Judgment (ECF No. 18-1) and Acceptance of Offer (ECF No. 18-2), Judgment is entered against
’
              the Defendant and in favor of Plaintiff in the amount of $8,500.00, in satisfaction of all claims for damages, costs under
              17 U.S.C. § 505, expenses, attorneys’ fees under 17 U.S.C. § 505, and interest asserted by Plaintiff in this action.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

’ decided by Judge                                                                             on a motion for
Judgment entered pursuant to Plaintiffs’ Notice of Acceptance of Offer of Judgment from Defendant pursuant
to Federal Rule of Civil Procedure 68.

Date: 6/21/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
